Citation Nr: 0117226	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  00-21 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to September 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas which found that new and material evidence had not been 
submitted sufficient to reopen veteran's claim of entitlement 
to service connection for a psychiatric disability.  A 
videoconference hearing was held before the undersigned 
member of the Board in April 2001.


FINDINGS OF FACT

1. The RO, in a decision dated November 1973, denied the 
veteran's claim of entitlement to service connection for a 
psychiatric disability.  This was a final disallowance of 
this claim.

2. Evidence received since the November 1973 decision, 
considered alone or in conjunction with the evidence 
previously of record, is not so significant that it must 
be considered (with the other evidence of record) to 
fairly decide the merits of the claim of service 
connection for a psychiatric disability.


CONCLUSIONS OF LAW

1. A November 1973 RO decision which denied the veteran 
service connection for a psychiatric disability is a final 
decision.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2000).

2. Evidence submitted in support of the veteran's attempt to 
reopen his claim of entitlement to service connection for 
a psychiatric disability is not new and material, and this 
claim is not reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. §  3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that all required notice and 
development action specified by the Veterans Claims 
Assistance Act of 2000, Pub.L. No. 106-475, 114 Stat. 2096 
(2000), have been complied with the during the pendency of 
this appeal.  In this regard, by virtue of the rating 
decision and the statement of the case, the veteran and his 
representative were given notice of the information and 
evidence necessary to substantiate the application to reopen 
his claim.  Moreover, the RO has made reasonable efforts to 
obtain all relevant records.  Specifically, the information 
and evidence that has been associated with the claims file 
consist of the veteran's service medical records, postservice 
medical records, including VA examination and outpatient 
treatment reports and lay evidence presented by the veteran 
and his representative in support of his application to 
reopen his claim.  The Board is unaware of any additional 
pertinent evidence, which is available in connection with 
this appeal.  Thus, under the circumstances of this case, the 
VA has satisfied its duties to notify and assist the veteran 
in this case.  Therefore, further development and further 
expending of VA's resources is not warranted.  Accordingly, 
the Board is satisfied that all relevant facts have been 
properly developed and no further VA assistance is required 
to comply with the duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub.L. No. 106-475, 114 Stat. 2096 
(2000) (hereinafter, "VCAA"), including new 38 U.S.C.A. 
§ 5103A.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1131.  
When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumptive 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

In a November 1973 decision, the RO denied a September 1973 
claim of entitlement to service connection for a psychiatric 
disability, to include schizophrenia.  The RO denied the 
veteran's claim because, although the veteran was diagnosed 
with paranoid schizophrenia, a VA hospital report found the 
veteran's severe paranoid schizophrenia commenced around July 
1973, nearly three years after the veteran was discharged 
from service, and there was no evidence submitted that showed 
that the veteran's schizophrenia was incurred or aggravated 
in service.

As a timely appeal of this adverse action was not submitted, 
the Board concludes that it is final based on the evidence 
then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103.  However, the law and regulations provide 
that if new and material evidence has been presented or 
secured with respect to a claim which has been disallowed, 
the claim may be reopened and the former disposition 
reviewed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).  The Board is required to give consideration to 
all of the evidence received since the last disallowance of 
this claim on any basis, in this case, since the RO decision 
dated November 1973.  See Hickson v. West, 12 Vet. App. 247, 
251 (1999).

The new evidence submitted consists of outpatient treatment 
records, the report of VA examinations, and a letter from a 
cousin of the veteran.

Some of the records submitted deal with medical issues not 
related to the veteran's claim.  The vast majority of records 
submitted detail the treatment the veteran has received over 
the years for schizophrenia.  None of these records indicate 
that the veteran's psychiatric illness was incurred or 
aggravated in service.

A VA examination was conducted in June 1990.  The report of 
that examination noted that the veteran related his trouble 
with maintaining a job, reporting that he had held sixty-four 
jobs since his discharge from the service.  The veteran 
reported that he was unable to keep his mind on his job, that 
he would walk around in a daze, and that he could not 
concentrate.  The veteran reported that the responsibility of 
managing his funds made him nervous, and that he did not do a 
good job of balancing his checkbook.

The veteran further reported that he thought people talked 
about him and watched him.  He thought this had been 
happening at work during the past week.  He indicated that he 
thought people were talking about him behind his back.  He 
indicated that he had heard no voices since eight years ago, 
when he was last hospitalized for psychiatric treatment.  The 
veteran reported that he also had trouble getting along with 
the other employees at his work.  The veteran indicated that 
his mind tended to wander.

Upon examination, the veteran was found to be alert and 
cooperative.  His affect was sometimes inappropriate to 
thought content.   His speech was normal in rate and amount, 
and the content was relevant but rather concrete.  There was 
no evidence of hallucinations or delusions, but the findings 
were positive for recent ideas of reference.  The veteran was 
oriented for time, place, and person.  He registered three 
items immediately and recalled two of the three items at 
three minutes.  He was able to recall the names of three of 
the four most recent U.S. presidents.  He performed serial 
threes from thirty with one error.  However, he had 
difficulty in sustaining his concentration, and instructions 
for the task had to be repeated.  When asked how many items 
he could buy for five cents apiece from thirty-five cents, he 
gave the correct answer.  When he was asked how much change 
he would receive from a dollar if he bought six items for six 
cents apiece, he was unable to complete the calculations and 
explained that he had lost his train of thought.  He was able 
to reverse the spelling of a word of five letters.  He gave 
an abstract interpretation of a simple proverb, and an 
inappropriate interpretation of a more complex one.  The 
veteran was diagnosed with schizophrenia, chronic, 
undifferentiated, in partial remission on medication.

The veteran received another VA examination in July 1991.  
The report of that examination indicates that the veteran 
reported not having been employed for about a year.  The 
veteran indicated that he could not get along with his 
employer.  He quit after the possibility of his being fired 
was discussed.  The veteran reported that he would like to 
work, but when he tried to work, people would make him 
anxious, and he could not reason things out.  He thinks that 
people are out to get him when he is at work, and they pester 
him and take advantage of him.  When he gets anxious, he 
becomes shaky.  When people pester him on the job, he gets 
angry.  The veteran reported that he had held sixty-six jobs 
since he was released from the service.  He indicated that he 
felt people picked on him because he acted weird.  He 
reported hearing people talk about him during his last two 
breakdowns in 1972 and 1982, but he had not had this 
experience lately.  He reported hearing voices at the time of 
his breakdowns. 

The veteran said that, when he heard voices, they would talk 
in baby talk.  He said that the voices would come out of the 
air or from other people.  They were both male and female 
voices and talked only to him.  They frightened him, and 
there was nothing he could do to make them go away.  He could 
not recognize the voices.  They told him to harm his father 
and other people.  He indicated that he was uncertain as to 
whether those voices were his conscience or the devil.  He 
indicated that sometimes the voices seemed to come from the 
television.

The veteran reported that he sometimes had difficulty 
sleeping at night, and often had bad and even gruesome 
dreams.  He reported his appetite as probably too good, and 
he was overweight.  The veteran reported that he still 
attended the day treatment center once or twice per month.

Upon examination, the veteran was found to be alert and eager 
to please.  He was slightly tremulous.  His affect was mild 
to moderately anxious.  His speech was normal in rate and 
amount.  His content was generally relevant, but he sometimes 
made tangential comments or had difficulty in completing a 
train of thought.  There was no evidence of hallucinations or 
delusions detected during the examination.  He was oriented 
for time, place, and person.  He registered three items 
immediately and recalled one of the three items immediately.  
He was able to give the names of three of the four most 
recent U.S. presidents.  When asked to subtract seven from 
one hundred, he performed the calculation on his fingers, but 
gave the incorrect answer of 94, and commented that this was 
hard.  However, he was able to correctly reverse the spelling 
of a word of five letters.  When he was asked how many items 
he could buy for five cents apiece with thirty-five cents, he 
gave the correct answer.  When he was asked how much change 
he would receive from a dollar if he bought six items for six 
cents, he initially responded that he did not know.  When he 
was encouraged to perform the calculation, he used the 
correct method but had difficulty in sustaining his 
concentration, and gave and incorrect answer of fifty-six 
cents.  Tests of proverbs, judgment, and identification of 
differences revealed impairment of abstract 
conceptualization.  The examiner offered diagnoses of 
schizophrenia, chronic, in partial remission on medication, 
and mild extrapyramidal symptoms, probably a side effect of 
his medication.

Also of record is a letter from a cousin of the veteran, 
dated April 2000.  In that letter, the cousin indicates that 
she had always been very close with the veteran, and that 
before the veteran went into the military, he had been a very 
calm, collected person, who was able to hold things together, 
had a good job and friends, and was able to handle life.  The 
cousin noted that after the veteran joined the service, he 
changed in many ways, he became nervous, and his attitude 
changed.    The cousin noted that after the veteran went out 
on maneuvers and came back he had changed.  The cousin also 
reported that after the veteran's mother was killed, the 
veteran tried to continue as he had done in the Navy, and was 
seeing a Navy doctor for his nerves.  The cousin indicated 
that the veteran's life had changed a great deal and was far 
worse now.  The cousin indicated that the veteran tried 
working after getting out of the service but could not find a 
job.  She noted that the veteran had been fired from many 
jobs, and was now nervous and could not handle a job.  The 
cousin opined that the veteran's condition did start in the 
Navy.

The Board finds that new and material evidence has not been 
submitted sufficient to reopen a claim of entitlement to 
service connection for the residuals of a psychiatric 
disability.  The majority of evidence submitted, when not 
literally duplicative of records already submitted, is 
essentially duplicative in content of evidence already of 
record.  Specifically, most of the additional evidence 
admitted is merely cumulative as to the issue of whether the 
veteran suffers from schizophrenia.  Although the veteran and 
his representative have argued, during hearing testimony, and 
in statements to the Board, that the veteran should be 
considered for service connection for PTSD and/or a nervous 
condition, again, the veteran has never had a diagnosis of 
any psychiatric illness other than schizophrenia, for which 
he was denied service connection in November 1973.  The RO 
denied the veteran's claim in November 1973 not because there 
was no evidence that the veteran suffered from a psychiatric 
illness, but because there was no evidence that the veteran 
incurred or aggravated a psychiatric illness while in 
service.  None of the new material submitted contains any 
such evidence.

As to the statement from the cousin of the veteran, dated 
April 2000, while new, it is not considered material to this 
case.  As noted above, for the purpose of establishing 
whether new and material evidence has been submitted, the 
truthfulness of evidence is presumed, unless the evidence is 
inherently incredible or consists of statements which are 
beyond the competence of the person(s) making them.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Meyer v. 
Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  Laypersons are capable of testifying as 
to symptoms, but not as to the proper diagnosis or date of 
onset or cause of a disability.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  In this case, as noted in the 
Statement of the Case, the cousin's statement is not 
consistent with the medical evidence of record.  The cousin's 
statement indicates that, prior to service, the veteran was a 
very calm, collected person, who was able to hold things 
together, had a good job and friends, and was able to handle 
life.  However, the evidence of record shows that the veteran 
had difficulty with high school, and reported that he was 
nervous before entering the service.  Further, although the 
cousin reported in her letter that she felt the veteran's 
condition did start in the Navy, as a layperson she would not 
be competent to testify as to the proper diagnosis or date of 
onset or cause of a disability.

While the reports of VA examinations, outpatient treatment 
records, and the letter from the veteran's cousin are 
"new," in the sense that they were not previously 
considered, when presented alone, or along with evidence 
previously submitted, they are not so significant that they 
must be considered to fairly decide the merits of this claim.  
38 C.F.R. § 3.156 (a).

Finally, the Board points out that any lay statements made by 
the veteran to the effect that he suffers from a psychiatric 
disability as a result of his service are not sufficient to 
reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. Brown, 
5 Vet. App. 211, 214 (1993).  

In view of the foregoing, the Board must conclude that the 
evidence received subsequent to the RO's November 1973 
decision is not new and material for the purpose of reopening 
the claim.  38 C.F.R. § 3.156(a).

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).



ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen his claim of entitlement to 
service connection for a psychiatric disability is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

 

